Case 2:18-cv-00268-KD-B Document 55-2 Filed 01/25/19 Page1of3 PagelD #: 998

EXHIBIT 2
Case 2:18-cv-00268-KD-B Document 55-2 Filed 01/25/19 Page 2of3 PagelD #: 999

APPLICATION DATE NEED BY DATE PROPOSED EFFECTIVE DATE

 

 

 

 

 

 

 

 

ROCKHILL

INSURANCE COMPANY

SITE SPECIFIC LEGAL LIABILITY APPLICATION

  

SECTION A: APPLICANT INFORMATION
APPLICANT /

 

 

 

 

 

 

 

 

 

MAILING ADDRESS CITY STATE | ZIP CODE
PHYSICAL ADDRESS IF DIFFERENT CITY STATE | ZIP CODE
CONTACT NAME CONTACT E-MAIL

CONTACT PHONE # WEBSITE ADDRESS

COMPANY Is: L] Individual LJ Corporation L] LLC L] Partnership

 
  

Renewal

     

 

ONENESS

 

PROPOSED
LIMITS DEDUCTIBLE RETRO DATE

 

Third Party Pollution Liability [_]

 

On Site Pollution Cleanup [|

 

Off SitePollution Cleanup LE]

 

Transportation Pollution Liability [|
lf selected, complete the Transportation Pollution Supplement
Non-Owned Disposal Site Coverage [|

If selected, complete the Non-Owned Disposal Supplement

SECTION C: PRIOR SITE ILIABILITY INFORMATION

 

 
 
   

 

 

 

      
   

CARRIER LIMITS DEDUCTIBLE RETRO PREMIUM

 

 

 

 

 

 

1. Have any environmental site assessments or other relevant site investigations been performed in the past
24 months for any site to be insured? [] Yes [No If yes, attach a copy of all relevant documents.

SECTION D: (GROSS RECEIPTS

 

       
   

1. What are the applicants estimated gross sales for next 12 months?
SECTION E: CLAIMS

1. Have any claims been received in the last five (5) years alleging liability resulting from a pollution release at any site to
be insured? [Yes [No Ifyes, attach a copy of all relevant correspondence relating to these matters.

 

2. In the past five (5) years have you received any notice of violation, fine or penalty resulting from a failure to comply with

an environmental permit or license? [] Yes [No Ifyes, attacha copy of all relevant correspondence relating to
these matters.

 

3. Are you aware of any current or past pollution conditions at, under or migrating from any of the location for which you
are requesting coverage? L] Yes [No Ifyes, attacha copy of all relevant correspondence relating to these matters.

 

4. Are you aware of any facts or circumstances which may reasonably be expected to give result in a claim(s) being
asserted against you for environmental cleanup or for bodily injury or property damage arising from the releases of

pollutants under this policy? [] Yes [No If yes, attach a copy of all relevant correspondence relating to these
matters.

 

 

 

Rockhill 000087
CONFIDENTIAL
Case 2:18-cv-00268-KD-B Document 55-2 Filed 01/25/19 Page 3o0f3 PagelD #: 1000

SECTION F: PROPERTY

 

1. many locations do you wish to be covered?
Please complete the following for all locations you wish be be covered.

 

LOCATION (ADDRESS)

 

ACREAGE

 

LENGTH OF
OPERATIONS

 

 

2. Describe current operations:

 

3. Provide a Description of Adjacent Proprerties

 

North

 

South

 

East

 

West

 

 

4. Are there third parties that operate on or lease portions of the property? [1] Yes []No
If yes, attach a list of these third parties with a description of what they do on the site.

 

5. Was the site ever used as a waste disposal facility, whether permitted or not? []Yes [No
If yes, complete the Waste Disposal Facility supplement.

 

6. Does the site have any underground storage tanks? [] Yes [] No
If yes, complete the UST supplement.

 

7. Does the site have any aboveground storage tanks that store more than 1,000 gallons of liquids? [] Yes [No
If yes, complete the AST supplement and attach the site’s Spill Prevention, Control and Countermeasure Plan.

 

8. Does the site store or treat any hazardous materials? [] Yes [] No
If yes, complete the Hazardous Materials supplement.

 

FRAUD WARNING: APPLICABLE TO ALL STATES

Any person who knowingly and with intent to defraud any insurance company or other person files an application for insurance or statement of claim
containing any materially false information, or conceals for the purpose of misleading, information concerning any fact material thereto, commits a

fraudulent insurance act, which is a crime and shall also be subject to a civil penalty not to exceed five thousand dollars and the stated value of the claim for
each such violation.

WARRANTY STATEMENT

The undersigned authorized officer of the applicant declares that the statements set forth herein are true. The undersigned authorized officer agrees that if
the information supplied on the application changes between the date of the application and the effective date of the insurance, he/she (undersigned) will
immediately notify the insurer of such changes, and the insurer may withdraw or modify any outstanding quotations and/or authorization or agreement to
bind the insurance. Signing of this application does not bind the applicant or the insurer to complete the insurance.

 

NOTICE TO APPLICANTS:

a) Any person who knowingly and with intent to defraud any insurance company or Other person files an application for insurance containing any
false information, or conceals for the Purpose of misleading, information concerning fact material thereto, commits a fraudulent insurance Act,
which is a crime.

b) You agree that if the information supplied in the Application changes between the date of this Application and the effective date of the proposed
insurance, then you will immediately notify the Underwriters of such changes.

 

 

Signature: | : Date:

 

Title:

 

 

 

Rockhill 000088
CONFIDENTIAL
